Roberts, J.
The bond for writ of error is sufficient, notwithstanding the provision in Art. 557, O. & W. Dig., p. 140. [Paschal’s Dig., Art. 1517, Note 598.]
This article was intended to apply to the case of civil suits in which the execution of the judgment is not superseded, and it requires the costs of the district and supreme courts to be secured in all cases. This is done by a bond for a supersedeas, which has been given in this case, in accordance with article 738 b, Code Criminal Procedure. [Paschal’s Dig., Art. 3204, Note 774.]
The motion to dismiss is
Overruled.